IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38881

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 404
                                                 )
       Plaintiff-Respondent,                     )      Filed: March 16, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ROBERT SCOTT WALDEMAR,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of ten years years, with a minimum
       period of confinement of two years; civil judgment and a civil fine in the amount
       of $5,000, for sexual battery of a minor child sixteen or seventeen years of
       age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Robert Scott Waldemar pled guilty to sexual battery of a minor child sixteen or seventeen
years of age. Idaho Code § 18-1508A(1)(b). The district court sentenced Waldemar to a unified
term of ten years, with a minimum period of confinement of two years. The district court also
entered a civil judgment pursuant to I.C. § 19-5307 against Waldemar in the amount of $5,000
on behalf of the victim. Waldemar appeals asserting that the district court abused its discretion
by imposing the maximum fine upon him, and by failing to retain jurisdiction over him.
       Waldemar acknowledges that I.C. § 19-5307 contemplates that sexual battery of a minor,
sixteen or seventeen years of age, as set forth in I.C. § 18-1508A, is one of the offenses for

                                                1
which imposition of a civil fine is permitted. However, he contends that his crime did not
involve violence but only solicitation, and therefore, the imposition of the civil fine, or at least
the maximum fine, was error. As the district court noted, sexual victimization is the equivalent
of violence to the victim. Moreover, the record in this case reflects the lasting harm done to the
victim. To the extent that Waldemar challenges the constitutionality of I.C. § 19-5307, we do
not address the issue because it was not raised below. Waldemar has failed to demonstrate error
in the district court’s imposition of the civil fine and judgment.
       A trial court’s decision whether to retain jurisdiction is, like the original sentencing
decision, a matter committed to the trial court’s discretion. State v. Hernandez, 122 Idaho 227,
230, 832 P.2d 1162, 1165 (Ct. App. 1992). Retained jurisdiction allows the trial court an
extended time to evaluate a defendant’s suitability for probation. State v. Vivian, 129 Idaho 375,
379, 924 P.2d 637, 641 (Ct. App. 1996). The purpose of retaining jurisdiction after imposing a
sentence is to afford the trial court additional time for evaluation of the defendant’s rehabilitation
potential and suitability for probation. State v. Atwood, 122 Idaho 199, 201, 832 P.2d 1134,
1136 (Ct. App. 1992).
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Waldemar’s judgment of conviction, sentence, and the civil judgment are
affirmed.




                                                   2